Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 1-9 are currently under examination, wherein no claim has been amended in appellant’s pre-appeal brief request filed on January 15, 2022.
Status of Previous Rejections
2.	The finality of the Office action dated October 18, 2021 had been withdrawn in light of appellant's arguments in the pre-appeal brief request and the pre-appeal brief conference decision dated February 4, 2022. The new ground(s) of rejections are established as follows. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over JP (2006-028541 A) in view of Brugger et al. (US 3,870,572).
	With respect to claims 1-9, JP (‘541 A) discloses a method for carbonitriding a steel part comprising heating at least one steel part to a suitable temperature for nitriding (e.g. 800oC or 850oC) in an environment containing nitrogen (i.e. the inert gas oC or 850oC) with ammonia in a first furnace; carburizing the nitrided parts at about 980oC with acetylene in a second furnace; and quenching the nitrided and carburized part at atmospheric pressure in air containing nitrogen (abstract, paragraphs [0013], [0014] and [0039]-0046]). The heating, nitriding and carburizing temperature ranges disclosed by JP (‘541 A) would overlap the claimed ranges. A prima facie case of obviousness exists. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the claimed ranges within the disclosed range of JP (‘541 A) with an expectation of success because JP (‘541 A) discloses the same utility over the entire disclosed range. JP (‘541 A) does not specify that the heating temperature is higher than the nitriding temperature as claimed. Brugger et al. (‘572) disclosed heating a steel at a temperature above about 585oC followed by nitriding the steel at a temperature lower than 585oC (abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to heat the steel part of JP (‘541 A) at a higher temperature than the nitriding temperature in order to increase the penetration depth of nitrogen into the case of the steel part as disclosed by Brugger et al. (‘572) (col. 2, lines 28-31). 
Response to Arguments
4.	The appellant’s arguments in the appeal brief filed on January 15, 2022 have been fully considered but they are not persuasive.
First, the appellant argues that Brugger et al. (‘572) does not disclose that the first hearing is performed in an environment containing an inert gas as claimed. In 
Second, the appellant argues that JP (‘541 A) in view of Brugger et al. (‘572) does not disclose the first and second chambers as claimed. In response, see the ground of rejection of the claimed chambers above. Furnaces under different environments disclosed by JP (‘541 A) would obviously meet chambers as claimed.
Conclusion
5.	This Office action is made non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Weiping Zhu/
Primary Examiner, Art Unit 1733

2/8/2022